6DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct 26, 2021 has been entered.

Response to Arguments
2.	This action is response to applicant’s communication filed on 10/26/21. Based on new ground of rejection, applicant’s arguments regarding ODP and prior art rejection are moot.
	Applicant argues that amended claims have overcome ODP rejection, the amended claims necessitated new ground of rejection, consequently applicant’s arguments are moot.

Double Patenting
3.         The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


Claims 1-5, 7-12,  and 14-22 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,511,669 (hereinafter ‘669), in view of Cho et al. (US 2019/0349810, hereinafter Cho) and further in view of Roeland et al. (US 2019/0104444, hereinafter Roeland). Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
            Regarding claim 1, U.S. patent ‘669 discloses:
           performing, by a user plane function (UPF) component, an analysis of a flow of one or more packets transmitted during a communication session (claim 15; Col. 16; lines 38-40) to determine one or more properties associated with the flow (Col. 18; lines 6-9); wherein the one or more properties include one or more of:
an address,
a port identifier,
a protocol identifier,
a type of application,
a type of service, or
a type of application programming interface (API) (Col. 18; lines 9-17);
	generating, by the UPF component and based on the analysis, a modified set of packet processing rules by at least one of (claim 15; Col. 16; lines 41-45);

	receiving, by the UPF component, a packet of the flow (claim 15; Col. 16; lines 54-55);
	applying, by the UPF component, the modified set of packet processing rules to the packet (claim 15; Col. 16; lines 56-57); and
 	forwarding, by the UPF component and based on applying the modified set of packet processing rules to the packet, the packet (claim 15; Col. 16; lines 57-61).
	Lee does not explicitly disclose wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties.
	In an analogous art, Cho discloses wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties (para 0091; 0123 and 0134). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method by adding Cho’s disclosure in order to manage network traffic based on dynamic traffic analysis.
‘669 does not explicitly disclose that the UFP component generates the modified packet during the communication session.
In an analogous art, Roeland discloses that the UFP component generates the modified packet during the communication session (para 0058; modifying packets during a session). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘669’s method and system by adding Roeland’s disclosure in order to dynamically adjust traffic based on the current communication system requirements.
Regarding claim 8, U.S. patent ‘669 discloses:
A user plane function (UPF) component (claim 1; Col. 13; line 56), comprising: 
one or more memories (claim 1; Col. 13; lines 57-60); and

perform an analysis of a flow of one or more packets transmitted during a communication session (claim 1; Col. 14; lines 5-10);
wherein the one or more properties include one or more of:
an address,
a port identifier,
a protocol identifier,
a type of application,
a type of service, or
a type of application programming interface (API) (claim 6; Col. 14; lines 57-67);
generate, based on the analysis, a modified set of packet processing rules by at least one of (claim 1; Col. 14; lines 5-10):
adding a rule to a stored set of packet processing rules, eliminating a rule from the stored set of packet processing rules, or changing a rule in the stored set of packet processing rules; receive a packet of the flow (claim 1; Col. 14; lines 11-15);
apply the modified set of packet processing rules to the packet (claim 1; Col. 14; lines 15-20); 
and forward, based on applying the modified set of packet processing rules to the packet, the packet (claim 1; Col. 14; lines 23-26).
	Lee does not explicitly disclose wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties.
	In an analogous art, Cho discloses wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties (para 0091; 0123 and 0134). It would have 
‘669 does not explicitly disclose that the UFP component generates the modified packet during the communication session.
In an analogous art, Roeland discloses that the UFP component generates the modified packet during the communication session (para 0058; modifying packets during a session). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘669’s method and system by adding Roeland’s disclosure in order to dynamically adjust traffic based on the current communication system requirements.
Regarding claim 15, U.S. patent ‘669 discloses:
A non-transitory computer-readable medium storing instructions, the instructions comprising (claim 8; Col. 15; lines 5-6):
one or more instructions that, when executed by one or more processors, cause the one or more processors to (claim 8; Col. 15; lines 7-8):
perform an analysis of a flow of one or more packets transmitted during a communication session (claim 8; Col. 15; lines 18-20);
wherein the one or more properties include one or more of:
an address,
a port identifier,
a protocol identifier,
a type of application,
a type of service, or
a type of application programming interface (API) (Col. 16; lines 11-21);

adding a rule to a stored set of packet processing rules, eliminating a rule from the stored set of packet processing rules, or changing a rule in the stored set of packet processing rules; receive a packet of the flow (claim 8; Col. 15; lines 25-31);
apply the modified set of packet processing rules to the packet; and forward, based on applying the modified set of packet processing rules to the packet, the packet (claim 8; Col. 15; lines 38-41).
	Lee does not explicitly disclose wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties.
	In an analogous art, Cho discloses wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties (para 0091; 0123 and 0134). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee’s method by adding Cho’s disclosure in order to manage network traffic based on dynamic traffic analysis.
‘669 does not explicitly disclose that the UFP component generates the modified packet during the communication session.
In an analogous art, Roeland discloses that the UFP component generates the modified packet during the communication session (para 0058; modifying packets during a session). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ‘669’s method and system by adding Roeland’s disclosure in order to dynamically adjust traffic based on the current communication system requirements.
Claims 2-5, 7, 9-12 and 16-22 are also rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. patent 10,511,669.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.         Claims 1-5, 7-12, and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al.(US 2017/0324652, hereinafter Lee) in view of  Cho et al. (US 2019/0349810, hereinafter Cho) and further in view of Roeland et al. (US 2019/0104444, hereinafter Roeland).
	Regarding claim 1, Lee discloses a method, comprising:
performing, by a user plane function (UPF) component, an analysis of a flow of one or more packets transmitted during a communication session (para 0008; The identification value may be a marking that enables at least one of a user-plane gateway or a radio access network entity to differentiate the first set of packets from a second set of packets in the packet flow);
generating, by the UPF component and based on the analysis, a modified set of packet processing rules (Para 0158; modified FPI associated with the packets);
receiving, by the UPF component, a packet of the flow (para 0206; receiving packets);

Lee does not explicitly disclose to determine one or more properties associated with the flow, wherein the one or more properties include one or more of: an address, a port identifier, a protocol identifier, a type of application, a type of service, or a type of application programming interface (API);  that the modified set of packet rules is created  by at least one of: adding a rule to a stored set of packet processing rules, eliminating a rule from the stored set of packet processing rules, or changing a rule in the stored set of packet processing rules, wherein the modified set of packet processing rules are tailored to the flow based on the one or more properties. 
In an analogous art, Cho discloses to determine one or more properties associated with the flow (para 0060 and 0065; classifying traffic into different flows based on the properties associated with the flow) , wherein the one or more properties include one or more of: an address, a port identifier, a protocol identifier, a type of application, a type of service, or a type of application programming interface (API) (para 0101; data flows are classified based on address and port identifier);  that the modified set of packet rules is created  by at least one of: adding a rule to a 
Lee/Cho does not explicitly disclose that the UFP component generates the modified packet during the communication session.
In an analogous art, Roeland discloses that the UFP component generates the modified packet during the communication session (para 0058; modifying packets during a session). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee/Cho’s method and system by adding Roeland’s disclosure in order to dynamically adjust traffic based on the current communication system requirements.
Regarding claim 8, Lee discloses a user plane function (UPF) component (para 0206; UPF), comprising: one or more processors (para 0220; processors) configured to perform the method steps of claim 1. 
Regarding claim 15, Lee discloses a non-transitory computer-readable medium storing instructions (para 0220; memory), the instructions comprising: one or more instructions that, when executed by one or more processors of a device (para 0220; processor to execute the instructions stored in the memory), cause the device to perform the method steps of claim 1. 	
Regarding claims 4, 11, and 18, Lee further discloses wherein the modified set of packet processing rules define packet marking of a received packet (para 0007-0008; packet marking of the received packets).
.	
5.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Cho/Roeland and further in view of Ovalle (US 2018/0096752, hereinafter Ovalle).
Regarding claims 2, 9 and 16, Lee/Cho/Roeland does not explicitly disclose wherein performing the analysis comprises analyzing the one or more properties, wherein the one or more properties include the type of application.
In an analogous art, Ovalle discloses wherein performing the analysis comprises: analyzing the one or more properties, wherein the one or more properties include the type of application (para 0354 and 0359). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee/Cho/Roeland’s method and system by adding Ovalle’s disclosure in order to classify network traffic based on different applications to improve the quality of service of a communication system.
6.	Claims 3, 7, 10, 14, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Cho/Roeland and further in view of Dao et al. (US  2019/0253917, hereinafter Dao).
Regarding claims 3, 10, and 17, Lee/Cho/Roeland does not explicitly disclose wherein applying the modified set of packet processing rules to the packet comprises one or more of:
adding information to a header of the packet; removing information from the header of the packet; or changing information in the header of the packet.
In an analogous art, Dao discloses  applying the modified set of packet processing rules to the packet comprises changing information in the header of the packet (para 0051 and 0149; header contains the changed information ). It would have been obvious to one of ordinary skill in 
Regarding claims 7, 14, and 20, Lee/Cho/Roeland does not explicitly disclose wherein applying the modified set of packet processing rules comprises: applying the modified set of packet processing rules at run-time.
In an analogous art, Dao discloses wherein applying the modified set of packet processing rules comprises: applying the modified set of packet processing rules at run-time (para 0102; applying the changed rules at run-time). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee/Cho/Roeland’s method and system by adding Dao’s disclosure in order to manage network traffic based on dynamic network conditions.
7.	Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lee/Cho/Roeland and further in view of Ainali et al. (US 2010/0211675, hereinafter Anilali).
Regarding claims 21 and 22, Lee/Cho/Roeland does not explicitly disclose performing the analysis of the flow at a control plane of the UPF component.
In an analogous art, Ainali discloses performing the analysis of the flow at a control plane of the UPF component (para 0019 and 0032). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Lee/Cho/Roeland’s method and system by adding Ainali’s disclosure in order to provide real time network data analysis to improve the quality of a communication system without interruptions.

	
                                                         Conclusion		                        
	8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SAMINA F CHOUDHRY/Primary Examiner, Art Unit 2462